Citation Nr: 1041431	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  05-21 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a colon disorder, also 
claimed as diverticula disease, to include as due to a service-
connected disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from March 1975 to March 1986.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a March 2005 rating 
decision of the VA Regional Office (RO) in Waco, Texas that 
denied service connection for a colon disorder, claimed as 
diverticulitis, to include as secondary to service-connected 
hemorrhoids.  

This case was remanded by a decision of the Board dated in 
December 2008.


FINDINGS OF FACT

A colon disorder, including diverticula disease, was not manifest 
during service and is not etiologically related to a service-
connected injury or disease or any other incident of service.  It 
is not caused or aggravated by a service connected disease or 
injury.


CONCLUSION OF LAW

A colon disorder, to include diverticula disease, was not 
incurred in or aggravated by service, and is not proximately due 
to or the result of a service-connected disease or injury. 38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a colon disorder, 
claimed as diverticulitis, to include on the basis that it is 
secondary to his service-connected hemorrhoids or anal scarring.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The notice requirements of the VCAA apply to all elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claim by letters dated in June and 
July 2004, supplemented by correspondence dated in February and 
March 2009 that addressed the required notice elements.  The 
letters informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's respective 
duties for obtaining evidence.  A March 2006 letter addressed the 
effective date elements of the claim. See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  For these reasons, the Board may 
proceed to decide the appeal.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran's service treatment records have been 
reviewed.  Extensive VA clinical records dating back to discharge 
from service have been considered.  The Veteran was afforded VA 
examinations in December 2004 and September 2007.  The case was 
remanded to further develop the record in December 2008, 
subsequent to which another VA examination, to include an 
opinion, was conducted in July 2010.  The examinations on the 
whole are determined to be fully adequate for adjudication 
purposes.  The appellant's assertions and the clinical findings 
have been considered in detail.  The whole of the record has been 
carefully considered.  Neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate any 
additional existing evidence that is necessary or is able to be 
secured for a fair adjudication of the claim that has not been 
obtained.  The Board thus finds that no further notice or 
assistance to the appellant is required to fulfill VA's duty to 
assist in the development of this claim. Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claim is ready to be 
considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 
2010); 38 C.F.R. § 3.303 (2010).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service or aggravated by service. 38 
C.F.R. §§ 3.303, 3.306 (2010).

To establish a right to compensation for a current disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 
(2009).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303 (2010).

Service connection is warranted for disability that is 
proximately due to or the result of a service-connected disease 
or injury. 38 C.F.R. § 3.310 (2010).  The Court of Appeals for 
Veterans Claims (Court) has also held that service connection can 
be granted for disability that is aggravated by a service- 
connected disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disease or injury. See Allen v. Brown, 7 Vet. App. 439 (1995).

The claim of service connection for colon disease, to include as 
secondary to service-connected disability, was received in May 
2004 prior to a change in 38 C.F.R. § 3.310, amended September 7, 
2006.  The amendment is to be applied prospectively and is more 
restrictive.  Therefore, it is not for application as to the 
current claim.

Factual Background

The Veteran's service treatment records reflect that he was seen 
in March 1976 for complaints of indigestion and nausea diagnosed 
as gastritis.  An August 1976 clinical entry noted problems with 
constipation, stomach bloating when eating, a sensation of water 
retention and stomach ache.  A pertinent impression of 
constipation was recorded.  In July 1977, he was seen for 
vomiting and diarrhea for which an assessment of gastroenteritis 
was rendered.  Subsequent service treatment records reflect that 
the appellant sought treatment on numerous occasions during the 
remainder of his service for gastrointestinal symptoms variously 
diagnosed as gastroenteritis, acute gastroenteritis, gastritis, 
viral syndrome, epigastric distress and constipation, etc.  He 
also received treatment for numerous perianal and rectal symptoms 
primarily diagnosed as recurring pilonidal abscess, and anal 
fistula for which he underwent multiple surgical procedures over 
the years, to include incision and drainage, cryotomy and 
fistulectomy.  Hemorrhoids were also diagnosed.  On evaluation of 
the anus and rectum in January 1986 at separation from service, 
it was recorded that the Veteran was guaiac stool negative, and 
that he had multiple scars from incision and drainage of 
pilonidal cysts.  The abdomen and viscera were evaluated as 
normal.  The summary of defects noted tenderness in the rectum 
for which he needed follow-up with the surgery clinic for 
evaluation.  It was reported that he complained of abscess and 
hemorrhoids.  A clinical overview by the examining official 
referred to many instances of treatment and surgery for pilonidal 
cysts, as well as gastrointestinal symptomatology.  Treatment for 
class II hemorrhoids and constipation by hospitalization in 
December 1983 were also noted.  

The Veteran was afforded a VA examination in May 1986 where a 
history of fistulectomy in 1982 was noted, as well as recurring 
abscesses, hemorrhoids, and chronic constipation.  Following 
examination, pertinent diagnoses of history of perianal 
abscesses, status post fistulectomy times two, chronic 
constipation, and hemorrhoids were rendered.  

By rating action dated in June 1986, service connection was 
granted for conditions that included hemorrhoids, postoperative 
perianal abscess and postoperative pilonidal cyst, each rated 
zero percent disabling.  

The appellant underwent a VA examination in October 1986 for 
evaluation of perianal abscess and hemorrhoids.  It was reported 
that the anal examination revealed perianal scarring from 
previous surgery but that no hemorrhoids were visible.  The 
examiner noted that the anal examination was too painful to 
continue such that an internal examination was not performed.  
The diagnoses were perianal abscess, fistula, and history of mild 
hemorrhoids.  

VA outpatient clinical records dating from 1988 show that in May 
1993, the Veteran was seen with complaints of rectal tenderness 
for which proctoscopy was scheduled.  When seen in July 1993 for 
follow-up and results, the assessments included descending colon 
tics and hemorrhoids.  A clinical entry in December 1994 
indicates that he was being treated for a number of conditions 
that included diverticulosis of the colon.  History was provided 
to the effect that he had had epigastric pain for 15 to 20 years 
that was worse with food and very bad with Motrin.  It was noted 
that he had had "UGF" years ago in service but "none here."  
It was reported that the appellant complained of left upper 
quadrant pain not related to bowel movements, but because he had 
recently been constipated.  Following examination, impressions of 
gastric hyperacidity, rule out ulcer, and diverticulitis were 
rendered.  The Veteran was admitted in August 1996 for complaints 
not pertinent to this appeal where it was noted that proctoscopy 
had been performed one year before "the results we do not know" 
and that he had had a normal upper gastrointestinal with a small 
bowel series in December 1994.  It was reported that the Veteran 
had also had diverticulosis in the descending colon per a barium 
enema in December 1994.  On VA admission in October 1996, it was 
noted that the appellant had a clinical history that included 
diverticula disease, including diverticulosis.  An admission 
summary dated in September 1999 indicated that he had been 
hospitalized for surgery with an admitting diagnosis of 
diverticulosis.  VA clinical records dating from 2004 reflect 
that the appellant received continuing follow-up for 
diverticulosis, status post colectomy.   In March 2004, it was 
reported that he had had a colonoscopy in 2001 that showed a few 
diverticula but no masses.  The appellant was hospitalized in 
April 2004 for small bowel obstruction and was noted to have 
extensive adhesions for which he subsequently underwent 
exploratory laparotomy with lysis of adhesions.  In June 2004, 
diverticulitis was noted.  

Claims of entitlement to service connection for diverticulitis 
and colon surgery as adjunct to hemorrhoids and scarring were 
received in May 2004.  

The Veteran was afforded a VA rectum and anus examination in 
December 2004 where an inservice history relating to pilonidal 
abscess with multiple incisions, fistulectomy and hemorrhoids was 
recounted.  It was reported that he had presented with severe 
left lower quadrant abdominal pain for which he had been 
hospitalized at a VA facility between September and October 1999 
with a history or recurrent diverticulitis that had been 
diagnosed in November 1998.  The examiner stated that a 
colonoscopy at that time had disclosed multiple diverticula in 
the sigmoid colon that had been followed by a sigmoid colectomy 
with ileostomy.  Following examination, the diagnoses included 
history of hemorrhoids with residual scarring and marked 
tenderness on digital examination of the rectum "but no 
hemorrhoids noted at this time," postoperative fistula in ano 
with no evidence of acute infection or draining at this time, 
residuals of pilonidal cyst with a thin hardly visible nontender 
scar over the coccyx, and post operative resection of the sigmoid 
colon for diverticulitis in 1999.  The examiner stated that the 
latter had no relation to the Veteran's service-connected 
conditions.  

The Veteran underwent a VA rectum and anus examination in 
September 2007.  It was reported that he had suffered with 
constipation which he attributed to a scar from anal/rectal 
surgery in service.  It was reported that constipation occurred 
twice a month, and lasted about a week for which he took a double 
dosage of stool softener.  It was noted that bleeding did not 
seem to be associated with constipation.  The examiner related 
that the appellant had had a colonoscopy some years before that 
showed only some diverticula.  Following examination, diagnoses 
were rendered of chronic constipation "which is more likely than 
not secondary to regular use of Hydrocodone for pain treatment," 
anal stenosis with scarring from previous abscesses and fistula 
surgery, and perianal fistulectomy scar, well healed and 
nontender.  The examiner commented that there was no apparent 
external hemorrhoids present at that time and no evidence of any 
acute or chronic infection. 

Pursuant to the Board's December 2008 remand, the Veteran was 
afforded a VA examination of the anus and rectum in July 2010.  A 
comprehensive clinical history reported herein previously was 
recited.  It was noted that the clinical record was reviewed.  
Following examination, the examiner stated that "It is this 
examiner's opinion that there is insufficient evidence in the 
medical record to indicate that the patient was diagnosed with 
diverticulosis or diverticulitis as of the time of his discharge, 
03-10-1986."  The examiner further stated that "Current medical 
literature would not support a relationship between hemorrhoids 
or constipation and development of diverticulosis.  Therefore, it 
this examiner's opinion that it is less likely than not that the 
patient has a current colon condition which is related to active 
duty or to his service connected medical conditions."

Legal Analysis

The Board has carefully reviewed the extensive clinical evidence 
but finds that service connection for a colon disorder, claimed 
as diverticulitis, is not warranted.  In this regard, while 
service treatment records show that the Veteran was seen on 
numerous occasions for gastrointestinal and rectal complaints, 
the abdomen and viscera were evaluated as normal on examination 
in March 1986 at separation from service.  No inservice 
professional suggested that the symptoms in service were 
indicative of a colon disorder.  Equally important, the 2010 VA 
examiner established that the inservice symptoms were not 
suggestive of diverticulitis.  There is no documentation 
evidencing treatment for a colon disorder immediately after 
discharge from active duty, to include when the Veteran was 
examined by VA on two occasions in 1986.  The Board points out 
that the reliable evidence first indicates diverticulosis in 
1994, more than eight years after discharge from service and 
diverticulitis in 1998 for which he underwent surgery.  The Board 
finds that the lack of inservice evidence of a colon disorder, 
the normal abdomen and viscera separation examination, and no 
diagnosis of diverticula disease for more than eight years after 
service clearly militate against a finding that the Veteran's 
assertions of symptoms in service and continuity of 
symptomatology are credible.  Moreover, when examined for VA 
compensation and pension purposes in July 2010, the examiner 
reviewed the record, clearly noted all of the Veteran's 
gastrointestinal complaints during active duty, and found that 
the medical evidence did not indicate that the Veteran had 
diverticulosis or diverticulitis at the time of discharge from 
service.  

The Board has specifically considered the assertions of 
continuity of symptoms, to include constipation.  In fact, we 
accept that the Veteran has a lengthy history of constipation.  
However, whether his inservice constipation or other symptoms 
were due to a colon disorder or other causes is medically complex 
and beyond his competence.  Far more probative is the assessment 
of the medical professional, which included reasoning, that the 
appellant did not manifest a colon disorder, diverticulosis or 
diverticulitis during service.  

The appellant argues that a colon disorder, claimed as 
diverticulitis, is proximately due to or the result of a service-
connected disease or injury. See 38 C.F.R. § 3.310.  He is 
service-connected for hemorrhoids, postoperative perianal abscess 
and postoperative pilonidal cyst.  The Board points out, however, 
that nowhere in the record is there evidence linking a colon 
disorder, including diverticula disease, to service-connected 
hemorrhoids or anal scarring except for the Veteran's own 
statements to this effect.

In this regard, the Board points out that lay assertions may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation. See 38 
U.S.C.A. § 1153(a) (West 2002 & Supp 2010); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see also Buchanan 
v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is 
competent to report that that he or she notices symptoms as such 
come through one of the senses. See Layno v. Brown, 6 Vet. App 
465, 470 (1994).

The Board has carefully considered the appellant's lay assertions 
in this regard.  However, the etiology of his colon disorder or 
diverticula disease and whether it is secondary to or has been 
aggravated by service-connected rectal disorders requires 
specialized training for a determination as to its causation, and 
is therefore not susceptible of lay opinion.  In this regard, a 
medical professional has greater skill.  The Board notes that 
following VA examination of the anus and rectum in December 2004, 
the examiner stated that there was no relationship between 
diverticulitis and the Veteran's service-connected conditions.  
The VA examiner in July 2010 corroborated this opinion in July 
2010 by finding that that it was less likely than not that a 
colon condition was related the service connected medical 
conditions, and that recognized medical authority did not support 
a relationship between hemorrhoids or constipation and 
development of diverticulosis.  These opinions connote no nexus 
to service on a secondary basis, to include on the basis of 
aggravation.  The Board observes that the extensive history of 
hemorrhoids, and postoperative anal fistula and perianal abscess 
has been referenced numerous times throughout the post service 
clinical data.  It is shown that no link has ever been posited 
between those conditions and colon or diverticula disease except 
for the Veteran's own statements which are not deemed to be 
competent in this regard for reasons stated above.  The Board 
thus finds that there is no probative evidence in the record 
suggesting that a colon disorder, to include diverticula disease, 
is secondary to or has been aggravated by service-connected 
disability, including hemorrhoids and/or anal scarring.  

The Board points out that even if we accept that the Veteran is 
competent to relate the claimed disorder to a service-connected 
disability, a bare statement without any underlying support or 
substantiation for that belief is too nonspecific and vague to 
reach a conclusion based on sound principles.  The clinical 
observations and interpretation of the findings by a skilled 
professional with clinical expertise are far more probative in 
establishing a relationship than lay assertion.  

Under the circumstances, the Board finds that the preponderance 
of the evidence is against the claim.  Therefore, service 
connection for a colon disorder, to include as secondary to 
service-connected disabilities, including hemorrhoids, is denied.


ORDER

Service connection for a colon disorder, claimed as diverticula 
disease, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


